COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 COMMISSIONER OF THE GENERAL
 LAND OFFICE OF THE STATE OF                     §
 TEXAS, WESLEY WEST MINERALS,                                     No. 08-13-00145-CV
 LTD., and LONGFELLOW RANCH                      §
 PARTNERS, L.P.,                                                    Appeal from the
                                                 §             83rd Judicial District Court
                   Appellants,
                                                 §              of Pecos County, Texas
 v.
                                                 §                     (TC# 6955)
 SANDRIDGE ENERGY, INC. and
 SANDRIDGE EXPLORATION AND                       §
 PRODUCTION, L.L.C.,
                                                 §
                   Appellees.
                                        JUDGMENT

        The Court has considered this cause on the record and concludes there was error in the
judgment. We therefore reverse the portion of the judgment regarding the South Pinon Fee
Lease in its entirety and render judgment in favor of Wesley West Minerals, Ltd. We further
reverse the trial court’s determination that all of the assessed firm transportation charges by
Sandridge Energy, Inc. and Sandridge Exploration and Production, L.L.C. are deductible from
royalties under the Longfellow Green and Purple Leases and remand for further proceedings
regarding the determination of firm transportation charges, in accordance with this Court’s
opinion. We also reverse the trial court’s determination that post-production fees are deductible
from royalties under the 2005 Longfellow Lease. In all other respects, the trial court’s judgment
is affirmed.
        It is further ordered that Appellants, and their sureties, if any, see TEX.R.APP.P. 43.5, and
Appellees each pay one-half (1/2) the costs of this appeal. This decision shall be certified below
for observance.

       IT IS SO ORDERED THIS 19TH DAY OF NOVEMBER, 2014.

                                              YVONNE T. RODRIGUEZ, Justice

Before Rodriguez, J., Barajas, C.J. (Senior Judge), and Chew, C.J. (Senior Judge)
Barajas, C.J. and Chew, C.J. (Senior Judges, sitting by assignment)